NOURSE, P. J.
The plaintiffs have moved to dismiss or affirm under the rule upon the grounds that the appeal is frivolous and presents grounds so unsubstantial as not to require further argument. The motion was accompanied by a typewritten brief fully arguing the merits of the appeal.  When this motion is made for the purpose of advancing the hearing of an appeal on the merits, or to avoid preparation of a brief under the rules, it should be denied. The motion in this ease is of that character.
Motion denied.
Sturtevant, J., and Spence, J., concurred.